Citation Nr: 0948305	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-38 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to 
October 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.

In an order dated in July 2009, the United States Court of 
Appeals for Veterans Claims (Court) dismissed the appeal of 
an August 2005 Board decision which denied service connection 
for diabetes mellitus and peripheral neuropathy of the feet.



FINDING OF FACT

1.  A claim for service connection for a back disorder was 
denied in an August 1993 rating decision on the basis that 
there was no evidence in service of a back disorder and no 
evidence from service discharge to 1993 of a back disorder. 

2.  Additional evidence received since the August 1993 rating 
decision is new in that it relates to previously 
unestablished facts necessary to substantiate the claim and 
includes information which raises a reasonable possibility of 
substantiating the claim.  

3.  Dorsolumbar scoliosis was noted on the August 1960 
enlistment examination and is not shown to have permanently 
increased in severity beyond natural progression during 
active service.

4.  Degenerative changes affecting the lumbar spine were not 
shown during active service and were not manifested to a 
compensable degree within one year following separation from 
active duty.

CONCLUSION OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for a back disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  

2.  A back disorder was not incurred in or aggravated by 
active service, and arthritis of the back may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  To provide 
adequate notice with regard to an application to reopen a 
claim, VA must look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

In regard to the Veteran's application to reopen his claim in 
this case, the Board finds that new and material evidence has 
been submitted sufficient to reopen the claim previously 
denied in the August 1993 RO rating action.  Thus, further 
discussion concerning those requirements is not necessary as 
this action is favorable to the Veteran, and it therefore 
cannot be prejudicial to him regarding this aspect of his 
appeal.  See Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

With regard to the merits of the service-connection claim, VA 
is required to review the evidence presented with the claim 
and to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, 
VA must notify the claimant of what is required to establish 
service connection and that a disability rating and effective 
date for the award of benefits will be assigned if service 
connection is awarded.

In this case, the RO provided the Veteran with notice of the 
information or evidence needed to substantiate his claim, 
including that which he was to provide and that which VA 
would provide, in a July 2006 letter prior to the initial 
decision on the claim which was issued in March 2007.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met in this case.

Concerning the content of the notice, the Veteran has not 
alleged that VA failed to notify him about the information 
and evidence that is necessary to substantiate a claim for 
service connection for a disability.  The first notice 
requirement was met by VA in the July 2006 notice letter in 
which the RO informed the Veteran that, to establish service 
connection for a disability, the evidence must show three 
things:  (1) an injury in military service or a disease that 
began in or was made worse during military service or an 
event in service causing injury or disease; (2) a current 
physical or mental disability; and (3) a relationship between 
the current disability and an injury, disease, or event in 
service.  With regard to the first thing that must be shown, 
the RO stated that VA would obtain the Veteran's service 
medical records and other military records if needed.  
Concerning the second thing that must be shown, the RO 
informed the Veteran that a current disability may be shown 
by medical evidence or other evidence showing persistent or 
recurrent symptoms of disability, and the RO stated that it 
would get any records that the Veteran told VA about in this 
regard.  Finally, the RO told the Veteran that the third 
thing is usually shown by medical records or opinions and 
that the Veteran could submit this medical evidence himself 
of VA would request it if the Veteran told VA about it.  

The second notice requirement, concerning the information or 
evidence that the Veteran was to provide, also has been met 
in this case.  The July 2006 letter to the Veteran notified 
him specifically of the information needed from him regarding 
his claim.  The RO also notified him as part of this letter 
that he must give VA enough information about records so that 
VA can request them from the agency or person who has them.

The third notice requirement, the information and evidence 
that VA would provide, also has been met in this case because 
the RO informed the Veteran in July 2006 that VA would obtain 
his service medical records and other military records if 
needed; that VA would assist him in getting any records, 
including medical records, employment records, or records 
from other Federal agencies, which the Veteran told VA about; 
and that it would provide him with a medical examination or 
get a medical opinion if VA decided that it was necessary to 
make a decision on his claim.  The RO also informed the 
Veteran that it would help him obtain private treatment 
records if he filled out certain Authorization and Consent to 
Release Information forms that would authorize the RO to 
assist him in this regard, and the RO provided him with the 
forms.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  In the present appeal, the 
Veteran was provided with notice that fulfilled these 
requirements in March 2006 before the initial adjudication in 
March 2007.  

Finally, the duty to assist the Veteran also has been 
satisfied in this case.  Service medical and personnel 
records as well as VA medical records are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the appellant's claim.  VA is not on notice of any 
evidence needed to decide the claim which has not been 
obtained.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the medical evidence shows that the Veteran's 
pre-existing lumbar scoliosis was not aggravated during his 
active military service, that lumbar spine disc disease was 
not manifested until several decades following the Veteran's 
separation from his active military service, and there is no 
credible indication of any link between any currently 
manifested lumbar spine problems and the Veteran's military 
service.  The Board, therefore, concludes that the elements 
of 38 C.F.R. § 3.159(c)(4) are not met and examination is not 
required in this instance.  See Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 
2003) (noting that a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case. 

Reopening the Claim for Service Connection for a Back 
Disorder

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  To reopen a previously disallowed 
claim, new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  
In this case, a claim for service connection for a back 
disorder was denied in an August 1993 rating decision on the 
basis that there was no evidence in service of a back 
disorder and no evidence from service discharge to 1993 of a 
back disorder.  Additional evidence received since the August 
1993 rating decision includes an MRI (magnetic resonance 
imaging) report dated in February 2006 shows lumbar spine 
diagnoses including disc disease.  The Board finds that this 
evidence is new in that it relates to a previously 
unestablished fact-i.e., the existence of a current back 
disorder--necessary to substantiate the claim and includes 
information which raises a reasonable possibility of 
substantiating the claim.  Accordingly, the Board concludes 
that new and material evidence has been submitted to reopen 
the claim of service connection for a back disorder, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).  

Service connection for a Back Disorder.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  In order to establish service connection for a 
disorder on a "direct" basis, that is, as directly 
resulting from a disease or injury incurred in service, there 
must be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History of 
the preservice existence of conditions recorded at the time 
of the examination does not constitute a notation of such 
conditions but will be considered together with all other 
material evidence in determinations as to inception.  38 
C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  A lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 
(Fed.Cir. 2004)

Clear and unmistakable evidence is required to rebut the 
presumptions of aggravation where the preservice disability 
underwent an increase in severity during service, and clear 
and unmistakable evidence includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Clear and unmistakable evidence is a 
more formidable evidentiary burden than the preponderance of 
the evidence standard.  See Vanerson v. West, 12 Vet. App. 
254, 258 (1999) (noting that "clear and convincing" burden 
of proof, while a higher standard than a preponderance of the 
evidence, is a lower burden to satisfy than clear and 
unmistakable evidence).  It is an "onerous" evidentiary 
standard, requiring that the no-aggravation result be 
"undebatable".  Cotant v. West, 17 Vet. App. 116, 131 
(2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) 
(citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and 
Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, 
C.J., concurring in part and dissenting in part).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Factual Background and Analysis

The Veteran contends, while not mentioning any particular 
theory of entitlement, that service connection for a back 
disorder should be granted.  The Board disagrees.

The record shows that the Veteran was found to have 
dorsolumbar scoliosis, measured as less than one inch to the 
right, at the time of his August 1960 enlistment examination.  
Scoliosis is defined as an abnormal lateral and rotational 
curvature of the vertebral column.  See Stedman's Medical 
Dictionary, 27th Edition, Copyright 2000, page 1606.  The 
Report of Medical History, also dated in August 1960, shows 
that the Veteran did not provide a history of any back-
related problems.  The Veteran was deemed to be qualified for 
service enlistment.  No in-service medical records show 
either complaints of, or treatment afforded the Veteran for, 
back-related problems.  The Veteran's service separation 
examination report, dated in October 1964, shows that 
clinical evaluation of the Veteran's spine was reported to be 
normal.  

The report of a May 1994 VA general medical examination 
report makes no mention of any back-related complaints or 
pathology.  

A large amount of VA post-service medical records is on file.  
Few, however, include findings concerning the Veteran's back.  
These include an October 2001 primary care physician note 
which shows complaints by the Veteran of intermittent back 
pain.  Physical examination was unremarkable.  A back 
disorder was not diagnosed.  

A November 2001 addendum note shows that the Veteran 
indicated that he was in receipt of work-related disability 
pension benefits, due to back problems.  

An MRI (magnetic resonance imaging) report dated in February 
2006 shows lumbar spine diagnoses including disc disease.  
The Veteran's diagnosis of dorsolumbar scoliosis was noted in 
the course of his 1960 enlistment examination.  He is 
therefore not entitled to a presumption of soundness on entry 
in service as to such disability.  See 38 U.S.C.A. §§ 1111, 
1137.  The pre-existence of the disability precludes 
consideration of whether it was incurred in service.  
Consequently, to establish service connection for his claimed 
back disorder, the Veteran must establish that such pre-
existing disability was aggravated by his service.  To 
establish aggravation he must show that the scoliosis 
increased in severity, beyond natural progression, during or 
as a result of his service.  See Wagner, 370 F.3d at 1096.

Whether a disability increased in severity is determined by 
reviewing the evidence regarding the state of the disability 
before, during, and after active duty service.  In many 
cases, the significance of the various findings (i.e., 
whether they reflect a permanent increase in the level of 
severity/underlying pathology of the disability or merely 
reflect an acute exacerbation) is a medical question.  Here, 
no such medical opinion is of record which addresses this 
question.  Based on the evidence of record, however, such an 
opinion is not necessary under the specific facts of this 
case because other than the notation of scoliosis on the 1960 
enlistment report, there are no other complaints, notations, 
or treatment concerning scoliosis or any other back condition 
in service.  The medical record clearly contains no evidence 
to justify the conclusion that the Veteran's pre-existing 
dorsolumbar scoliosis underwent an increase in severity 
during his military service.  In fact, the Veteran does not 
even argue that this occurred.  

Accordingly, the Board concludes that an increase in severity 
of the Veteran's pre-existing dorsolumbar scoliosis during 
service is not shown, the presumption of aggravation of this 
disorder does not apply in this case, and aggravation may not 
be conceded.  38 C.F.R. § 3.306(b).  Consequently, service 
connection for a back condition including dorsolumbar 
scoliosis, on the basis that a pre-existing dorsolumbar 
scoliosis worsened during service, is not warranted.

Concerning other current back conditions, while lumbar spine 
disc disease was reported as part of a VA MRI evaluation in 
February 2006, that diagnosis comes well after the Veteran's 
1964 separation from active duty.  As such, presumptive 
service connection for arthritis of the back is not for 
consideration.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

Finally, as there is no evidence of any back disorder in 
service, other than dorsolumbar scoliosis, and no evidence of 
a current back disorder until many decades after service 
discharge, the preponderance of the evidence is against 
service connection for a back disorder as a directly incurred 
in service.  In reaching this decision, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a back disorder, the appeal 
to this extent is allowed.  

Service connection for a back disorder is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


